                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-0498-DMG (JEM)                                          Date   May 30, 2019
 Title             Christian Calderon v. Jim Robertson, Warden




 Present: The                    John E. McDermott, United States Magistrate Judge
 Honorable
                         S. Lorenzo
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR
                              FAILURE TO PROSECUTE

        On January 23, 2019, Christian Calderon (“Petitioner”), a state prisoner proceeding pro se, filed
a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition”). Plaintiff listed his
address as Pelican Bay State Prison in Crescent City, California.

        On March 28, 2019, the Court issued an “Order Re Briefing Schedule for Plaintiff’s Motion for
Stay Pending Resentencing Hearing” (“Briefing Schedule”). (Docket No. 10.) On April 11, 2019, the
Court issued an “Order Granting Petitioner’s Motion for Stay Pending Resentencing Hearing” (“Order
Granting Stay”). (Docket No. 15.) Both of these documents were mailed to Plaintiff at his address of
record.

        On May 2, 2019, the Order Granting Stay was returned to the Court as undeliverable, with an
indication that Petitioner had been transferred to North Kern State Prison in Delano, California. (Docket
No. 16.) On May 7, 2019, the Briefing Schedule was returned to the Court as undeliverable. (Docket
No. 17.)

        Petitioner has an obligation to keep the Court and opposing parties advised of his current address
for the duration of this matter. Local Rule 41-6 states:

         If mail directed by the Clerk to a pro se plaintiff’s address of record is returned undelivered by
         the Postal Service, and if, within fifteen (15) days of the service date, such plaintiff fails to
         notify, in writing, the Court and opposing parties of said plaintiff’s current address, the Court
         may dismiss the action with or without prejudice for want of prosecution.

        It has been more than fifteen (15) days since the Briefing Schedule and Order Granting Stay
were returned to the Court as undeliverable, and Plaintiff has failed to notify the Court in writing of his
current address.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-0498-DMG (JEM)                                         Date    May 30, 2019
 Title          Christian Calderon v. Jim Robertson, Warden

         In light of the foregoing, IT IS ORDERED THAT:

        1. Plaintiff is ORDERED TO SHOW CAUSE why this case should not be dismissed for failure
to prosecute. Petitioner shall file a written response to this Order to Show Cause no later than June 14,
2019.1 Filing of a Notice of Change of Address advising the Court of Petitioner’s current address
shall be a satisfactory response to the Order to Show Cause.

       2. The Clerk shall mail this Order to Show Cause, the Briefing Schedule, and the Order
Granting Stay to Petitioner at North Kern State Prison.

        3. In the Order Granting Stay, Petitioner was ordered to file a status report notifying the Court of
the outcome of the resentencing hearing, attaching any state court order and/or amended judgment
resulting from the resentencing hearing, and stating his position regarding further proceedings in this
case. Because it appears that Petitioner did not receive the Order Granting Stay when it was first
mailed, Petitioner shall file his status report no later than June 14, 2019.

        4. Petitioner is explicitly warned that failure to respond in writing to this Order to Show Cause
and file the status report by June 14, 2019, may result in a recommendation that this action be dismissed
for failure to prosecute this action and/or for failure to obey the Court’s orders.

         5. No extensions of these deadlines will be granted absent extraordinary circumstances.




                                                                                              :
                                                           Initials of Preparer             slo




    1
     Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, oral argument on this
Order to Show Cause will not be heard unless ordered by the Court. Upon the filing of a Response, the Order
to Show Cause will stand submitted.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
